DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the arguments do not apply to the new grounds being used in the current rejection.
Claim Objections
Claim 9 is objected to because of the following informalities: in claim 9, line 2, “sets” should read --set--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-8, 11-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Offay (US 5536397).
Regarding claim 1, D’Offay discloses a pool nozzle assembly comprising: 
a base (34) having a hollow interior (interior of 34), an open first end (end of 34 near 28), an open second end (end of 34 near the pool wall) that is configured for securement to a wall (wall near 34) of a pool (Abstract); 

a cover (28) that is configured to mate with the base to capture the ball portion between the cover and the base, the cover having an opening (opening of 28) through which the elongated extension passes through such that the elongated extension is located both internal to the cover and external to the cover (the elongated extension is both surrounded by 28 and external to 28).
Regarding claim 3, D’Offay discloses the elongated extension comprises a tubular structure (col. 2, ll. 42-55).
Regarding claim 4, D’Offay discloses the ball portion has a planar first end face (face connecting to 60) and a planar second end face (face near 34), the elongated extension extending outward from the planar first end face.
Regarding claim 6, D’Offay discloses the elongated extension comprises a tubular part (col. 2, ll. 42-55) with an L-shape (col. 2, ll. 42-55).
Regarding claim 7, D’Offay discloses the elongated extension has a main hollow portion that extends along a first axis (axis parallel to the pool wall) and the ball portion has a second axis (axis perpendicular to the pool wall) that passes through a center of the ball portion, the first axis being perpendicular to the second axis.
Regarding claim 8, D’Offay discloses the hollow interior of the base includes a first section (section near the pool wall) having a uniform diameter (the portion of the 
Regarding claim 11, D’Offay discloses the ball portion is defined by a center axis (axis of 32) that passes through a center thereof, wherein at least a substantial portion (portion of 24 parallel to the pool wall) of the elongated extension lies along a second axis (axis parallel to the pool wall), wherein an angle between the center axis and the second axis is 90 degrees or less (the axis of 32 is perpendicular to the axis of 24 parallel to the pool wall).
Regarding claim 12, D’Offay discloses the ball portion pivotably moves within a socket (socket housing 34) defined internally within the base and the cover (col. 2, ll. 32-41).
Regarding claim 13, D’Offay discloses the elongated extension is formed of two different materials including a proximal portion (24, 26) that is formed a material that is more rigid than a distal portion (36) of the elongated extension (36 is flexible and formed of a corrugated plastics pipe; col. 2, ll. 42-55).
Regarding claim 14, D’Offay discloses the distal portion of the elongated extension comprises a flexible tip (col. 2, ll. 42-55).

Regarding claim 16, D’Offay discloses the cover is detachably coupled to the base to permit removal of the nozzle (via threads connecting 28 to 34).
Regarding claim 18, D’Offay discloses a pool nozzle assembly comprising: 
a base (34) having a hollow interior (interior of 34), an open first end (end of 34 near 28), an open second end (end of 34 near the pool wall) that is configured for securement to a wall (wall near 34) of a pool (Abstract); 
a nozzle (14, 18) including a hollow ball portion (32) and an elongated extension (18, 24, and 26 excluding 32) that protrudes radially outward from one end face (face of 32 connecting to 26) of the hollow ball portion, wherein the elongated extension has a fixed 90 degree elbow shape (24 is of “a fixed 90 degree elbow shape”; col. 2, ll. 20-27)  and has a distal opening (opening of 38) for discharging water into the pool; and 
a cover (28) that is configured to mate with the base to capture the ball portion between the cover and the base, the cover having an opening (opening of 28) through which the elongated extension passes through such that the elongated extension is located both internal to the cover and external to the cover with an interface between the hollow ball portion and the elongated extension being located internal to the cover (the elongated extension is both surrounded by 28 and external to 28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over D’Offay (US 5536397) in view of Hartmann (US 8905625).
Regarding claim 2, D’Offay discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
D’Offay further discloses the nozzle is formed of a plastic material (col. 2, ll. 42-55); however, D’Offay does not disclose the base and cover are all formed of a plastic material as claimed.
Hartmann discloses a water return fitting wherein the base, nozzle and cover are all formed of a plastic material (col. 8, ll. 45-48).
It would have been obvious to one of ordinary skill in the art to have modified the system of D’Offay, to form the base, nozzle, and cover out of a plastic material as claimed, as taught by Hartmann, in order to reduce cost and eliminate the risk of corrosion (col. 3, ll. 22-25).
Claims 5, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vandecamp (US 20060282943) in view of Henkin (US 4965893).
Regarding claim 5, D’Offay discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
D’Offay further discloses the hollow ball portion and a portion (26) of the elongated extension are a singled molded part; however, D’Offay does not disclose the hollow ball portion and the elongated extension are a single molded part as claimed.

It would have been obvious to one of ordinary skill in the art to have modified the system of D’Offay, to form the hollow ball portion and the elongated extension as a single molded part as claimed, as taught by Henkin, since it was known in the art to form the ball portion and the extension as a single part in order to provide a reliable connection such that the extension does not separate from the ball portion during operation and rotation of the nozzle.
Regarding claim 17, D’Offay discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, D’Offay does not disclose the elongated extension comprises a tubular structure that has a protrusion formed along an outer surface and the hollow ball portion includes a channel formed along an inner face, the protrusion being received within the channel as claimed. 
Henkin discloses a hydrotherapy massage apparatus the elongated extension comprises a tubular structure (600) that has a protrusion (protrusion of 600 seated within 602) formed along an outer surface thereof that extends in a circumferential direction and the hollow ball portion (602), which is a separate part from the elongated extension, includes a channel (channel the protrusion of 600 is seated within) formed along an inner face thereof and extending in a circumferential direction, the protrusion being received within the channel for coupling the elongated extension to the ball portion and permitting rotation of the elongated extension relative to the ball portion.

Regarding claim 19, D’Offay discloses a pool nozzle assembly comprising: 
a base (34) having a hollow interior (interior of 34), an open first end (end of 34 near 28), an open second end (end of 34 near the pool wall) that is configured for securement to a wall (wall near 34) of a pool (Abstract); 
a nozzle (14, 18) including a hollow ball portion (32) and an elongated extension (18, 24, and 26 excluding 32), the elongated extension protruding radially outward from one end face (face of 32 connecting to 26) of the hollow ball portion, wherein the elongated extension has a fixed 90 degree elbow shape (24 is of “a fixed 90 degree elbow shape”; col. 2, ll. 20-27) and has a distal opening (opening of 38) for discharging water into the pool; and 
a cover (28) that is configured to mate with the base to capture the ball portion between the cover and the base, the cover having an opening (opening of 28) through which the elongated extension passes through such that the elongated extension is located both internal to the cover and external to the cover (the elongated extension is both surrounded by 28 and external to 28).
D’Offay appears to disclose an elongated extension (18, 24, and 26 excluding 32) that is a separate part relative to the hollow part portion (the elongated extension is a separate feature from 32) and one end of the elongated extension is received within 
It would have been obvious to one of ordinary skill in the art to have modified the system of D’Offay, to include the hollow ball portion and elongated extensions as separate parts as claimed, as taught by Henkin, since it was known in the art that this engagement can be used to reliably connect the conduit to the rotatable ball such that the connection allows removal for installation or repairs and the conduit also resists removal once engaged
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over D’Offay (US 5536397) in view of Vandecamp (US 20060282943).
Regarding claim 9, D’Offay discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
D’Offay further discloses the open first end has a second set of threads (threads of 34) formed along the outer surface.
However, D’Offay does not disclose the open second end of the base has a first set of threads formed along an outer surface thereof as claimed.

It would have been obvious to one of ordinary skill in the art to have modified the system of D’Offay, to include a set of threads formed on the outer surface of the open second end of the base as claimed, as taught by Vandecamp, in order to attach the housing fitting to a corresponding water return pipe that is mounted in the sidewall of a pool (¶ 0024-0025)
Regarding claim 10, the combination above, and specifically D’Offay further discloses the cover includes has a hollow interior space (interior space of 28) with a third set of threads (threads of 28) formed within the hollow interior space, the hollow interior space having a curved section (curved section of 28 that is seated against 34) that seats against an upper portion (portion of 32 seated against 28) of the ball portion, the third set of threads mating with the second set of threads to couple the cover to the base (the threads of 28 are mated with the threads of 34).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274.  The examiner can normally be reached on Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/W.R.K/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754